La sentencia en reconsideración puede ser impugnada por hábeas corpus. “Es doctrina bien establecida que cuando una corte se excede en sus facultades o ejercita poderes que la ley no le ha conferido, la sentencia así dictada es nula y la prisión decretada en cumplimiento de la sentencia es ilegal y como tal anulable por medio de procedimientos de hábeas corpus”. Clemente v. Alvarez, Alcaide, etc., y El Pueblo, 50 D.P.R. 784. Opinión disidente emitida por el Juez Asociado
Señor Pérez Pimentel.
Disiento. Entiendo como el Juez Negrón Fernández, con cuya opinión disidente concurro, que en este caso se violaron derechos fundamentales del acusado.
No puede negarse que la supuesta tentativa de fuga del acusado fué lo que movió al juez sentenciador a reconsiderar su sentencia. Así lo admite dicho magistrado. Tampoco puede sostenerse que la conducta del acusado (su tentativa de evasión después del pronunciamiento de la sentencia) fuera solamente uno de los factores que influyeron en el ánimo de dicho magistrado para reconsiderar la sentencia. Fué el único factor. Hacemos esta afirmación basándonos en que cuando se dictó la sentencia original condenando al acusado a sufrir una pena de 3 a 5 años de" presidio, el juez sentencia-dor tuvo ante sí todas las circunstancias del delito por el cual se había juzgado a dicho acusado, y además según manifestó el propio juez, él conocía sus antecedentes. ¿Qué otro factor podía considerar para fijar la pena? Los tuvo todos ante sí, y por tanto, con pleno conocimiento de dichos factores fijó la pena que a su juicio merecía el acusado. Ocurre después el incidente que le mueve a aumentar dicha pena y en efecto sustituye la original de 3 a 5 años de presidio por la de 7 a 10 *635años. A base de una doctrina sociológica se sostiene en la opinión de la mayoría que el juez sentenciador tenía dos al-ternativas para enfrentarse a la conducta violenta e inusi-tada del sentenciado, a saber, “o reconsiderar su anterior sentencia u ordenar el arresto del peticionario para un enjui-ciamiento por el delito de tentativa de fuga”, afirmándose además, que la reconsideración “se ajusta más al nuevo ele-mento inesperado de conducta antisocial que se desarrolla ante sus propios ojos, la que proveía el remedio más eficaz al noble error de su benignidad.” Estas afirmaciones dejan entrever la realidad de lo que aquí ha ocurrido, o sea, que el aumento en la pena se hizo para castigar al acusado, no por el delito por el cual había sido ya juzgado y sentenciado, sino por la supuesta tentativa de evasión. En esa forma se le sentenció sumariamente sin ofrecérsele la más mínima oportunidad para defenderse, todo ello al amparo de las facultades que tienen los jueces para reconsiderar sus sentencias en causas criminales. Como resultado de ello se impuso al acusado va-rios años de presidio por aquel acto que ha sido caracterizado como una tentativa de fuga.
Nosotros no estamos justificando la conducta del acusado pero sí creemos firmemente que si tal conducta causó desorden en la corte a quo e interrumpió los procedimientos, la ley concedía al magistrado facultad para castigar sumariamente este acto como un desacato al tribunal. Mas una convicción por desacato, no acarreaba en ese caso, pena de presidio.
Se enfrenta a nuestro criterio el argumento de que el acu-sado en este caso no fué sentenciado por su tentativa de eva-sión sino que tal hecho solamente fué tomado en consideración por fel juez sentenciador como una circunstancia de agravación del castigo. Si se entiende que el juez actuó haciendo uso de la facultad que le conceden los artículos 320 y 321 de nuestro Código de Enjuiciamiento Criminal no cabe duda que el pro-cedimiento seguido viola dichas disposiciones legales. Deci-mos esto porque tan pronto como, el acusado fué conducido *636nuevamente a presencia del juez éste procedió en el acto y sin más trámite, a dejar sin efecto su sentencia original y a dictar la otra aumentando el castigo.
La opinión de la mayoría sienta la proposición de que cualquier acto o conducta realizado u observado por el acu-sado después del pronunciamiento de la sentencia puede ser considerado por el juez como elemento de agravación del cas-tigo, siempre que dicho acusado no haya pasado a la custodia ejecutiva, aun en casos en que como el presente, al dictar sen-tencia el juez tenía ante sí todos los elementos necesarios para formar juicio respecto al delito cometido y al carácter y an-tecedentes del acusado. Por ejemplo, si mientras el senten-ciado se encuentra en la oficina del alguacil del tribunal en espera de ser trasladado a la prisión, inesperadamente aco-mete y agrede a otra persona, podría ser conducido nueva-mente ante el juez sentenciador para que éste, considerando ese hecho como una circunstancia de agravación, aumente, por vía de reconsideración, el castigo que ya había impuesto al acusado. Claro está que si a dicho acusado se le procesara también por el delito de acometimiento y agresión, él no podría alegar con éxito la defensa de exposición anterior. En esta forma se faculta al juez para hacer indirectamente lo que la ley expresamente prohíbe, o sea, que se castigue dos veces a una persona por el mismo delito. Si bien los hechos de este caso se distinguen del anterior ejemplo, porque aquí el juez vió cuando el acusado corría, no por ello cambia la situación. El resultado final sería el mismo en ambos casos.
Creemos por lo expuesto y en adición a lo expresado por el Juez Negrón Fernández que la segunda sentencia dictada en este caso es nula y que por tanto, la petición de hábeas corpus debe prosperar.